            Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                             ]
                                                     ]
v.                                                   ]                 No. 20-CR-00006-PB
                                                     ]
CHRISTOPHER CANTWELL                                 ]



                  DEFENDAN’TS MOTION IN LIMINE #2:
    TO EXCLUDE REFERENCES TO CHARLOTTESVILLE, VIRGINIA, AND THE
                      UNITE THE RIGHT RALLY


        The Government may seek to introduce evidence and testimony pertaining to

the Defendant’s involvement in the “Unite the Right” rally in Charlottesville, Virginia

in August, 2007. The Defense objects to the presentation of any evidence that

identifies or relates to “Charlottesville,” “Virginia,” or “Unite the Right” as such

evidence is highly prejudicial. Any relevance the Government may assert such

evidence has is substantially outweighed by the danger of unfair prejudice. 1

        The present charges stem from an online communication in June 2019. In

August 2017, Cantwell was involved in the “Unite the Right” rally in Charlottesville,

Virginia. The Charlottesville rally was put together by a collection of leaders in the

white nationalist movement. Cantwell gained a degree of notoriety for his

involvement in the rally when Vice News, a program aired nationally on Home Box

Office (HBO), televised his interviews with a journalist. Cantwell gained additional




1
 Although this motion focuses on Rule 403 prejudice, the Defense reserves the right to object to admission of this
evidence on other grounds.

                                                         1
            Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 2 of 8




national attention when he was arrested in relation to his involvement in the rally

and labeled “the Crying Nazi.” 2 He was later convicted of misdemeanor offenses.

        Joseph Biden’s campaign for president of the United States has returned the

“Charlottesville” rally to the current national political discourse. On August 20, 2020,

Biden accepted the Democratic Party’s nomination for president of the United States.

In his nationally televised speech, Biden said:

        Just a week ago yesterday was the third anniversary of the events in
        Charlottesville. Remember seeing those neo-Nazis and Klansmen and
        white supremacists coming out of the fields with lighted torches? Veins
        bulging? Spewing the same anti-Semitic bile heard across Europe in the
        ’30s? Remember the violent clash that ensued between those spreading
        hate and those with the courage to stand against it? Remember what the
        president said? There were quote, “very fine people on both sides.”

        It was a wake-up call for us as a country. And for me, a call to action. At
        that moment, I knew I’d have to run. My father taught us that silence
        was complicity. And I could not remain silent or complicit. At the time, I
        said we were in a battle for the soul of this nation. And we are. 3

The week prior, in an August 12, 2020 speech, Biden introduced his vice presidential

running mate, Kamala Harris. His highly awaited announcement was intended for a

national audience and included the following discussion of Charlottesville:

        We have a racial justice crisis. Donald Trump seeks only to inflame it
        with his politics of racist rhetoric and appeals to division. Today’s not
        only the day I’m proud to introduce Senator Kamala Harris as the vice
        presidential nominee of the Democratic Party. It’s also the third
        anniversary of that terrible day in Charlottesville. Remember?
        Remember what it felt like to see those neo-Nazis, close your eyes, and
        those Klansmen, white supremacists, coming. . . close your eyes, and

2
  See e.g., Justin Wm Moyer, The ‘crying Nazi’ is hosting a radio show from the Charlottesville jail, Washington
Post, October 31, 2017 available at https://www.washingtonpost.com/local/public-safety/the-crying-nazi-is-hosting-
a-radio-show-from-a-virginia-jail/2017/10/31/7789f4cc-bda5-11e7-a568-e899b546d3c9_story.html (last visited
Sept. 1, 2020).
3
  Matt Stevens, Joe Biden Accepts Presidential Nomination: Full Transcript, N.Y. Times, Aug. 20, 2020 available
at https://www.nytimes.com/2020/08/20/us/politics/biden-presidential-nomination-dnc.html (last visited Sept. 1,
2020).

                                                        2
            Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 3 of 8




        those Klansmen, white supremacists, coming out of fields, carrying
        lighted torches, faces contorted, bulging veins, pouring into the streets
        of a historic American city, spewing the same antisemitic bile we heard
        in Hitler’s Germany in the ’30s. Remember how it felt to see a violent
        clash ensue between those celebrating hate and those standing against
        it? It was a wake up call for all of us as a country. For me, it was a call
        to action. My father used to say, silence is complicity, not original to him,
        but he believed it. At that moment, I knew I couldn’t stand by and let
        Donald Trump, a man who went on to say when asked about what he
        thought he said, there were very fine people on both sides, “Very fine
        people on both sides.” No president of the United States of America has
        ever said anything like that, see him continuing to attack everything
        that makes America America. I knew we were in the battle for the soul
        of the nation. That’s when I decided to run. 4

Senator Harris followed Biden and told a national audience that “Joe likes to say that

character is on the ballot. And it’s true. When he saw what happened in

Charlottesville three years ago today, he knew we were in a battle for the soul of our

nation. And together with your help, that’s a battle we will win.” 5

        Biden has repeatedly cited Charlottesville as the impetus for his presidential

candidacy. In accepting his party’s nomination, and in introducing his running mate,

Biden told America that Charlottesville was a metaphoric battle for the “soul of the

nation.” He described those who participated in Charlottesville in evocative,

dangerous, and animalistic language and characterized rally participants as a grave

threat to America’s soul and ideals. Biden publicly characterized Charlottesville as a




4
  Joe Biden and Kamala Harris Speech Transcript August 12: First Campaign Event as Running Mates available at
https://www.rev.com/blog/transcripts/joe-biden-and-kamala-harris-speech-transcript-august-12-first-campaign-
event-as-running-mates (last visited Sept. 1, 2020). See also Tim Harris, Joe Biden Introduces Running Mate
Kamala Harris: “She's Ready To Do The Job On Day One” Real Clear Politics, Aug. 12, 2020 available at
https://www.realclearpolitics.com/video/2020/08/12/watch_live_kamala_harris_and_joe_biden_make_first_campai
gn_appearance.html (last visited Sept. 1, 2020) (providing transcript of full speech as prepared for delivery).
5
  Chelsey Sanchez, Read Kamala Harris's First Speech as Vice President Nominee, Harper’s Bazaar, Aug. 12,
2020, available at https://www.harpersbazaar.com/culture/politics/a33587468/kamala-harris-first-speech-vp-
nominee-delaware/ (last visited Sept. 1, 2020).

                                                       3
             Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 4 of 8




“battle for the soul of the nation” prior to entering the presidential race. In August

2017, before announcing his candidacy, Biden wrote an article for The Atlantic

magazine entitled “We Are Living Through a Battle for the Soul of This Nation.” 6

There, Biden wrote:

         In Charlottesville, that long trail emerged once again into plain view not
         only for America, but for the whole world to see. The crazed, angry faces
         illuminated by torches. The chants echoing the same anti-Semitic bile
         heard across Europe in the 1930s. The neo-Nazis, Klansmen, and white
         supremacists emerging from dark rooms and remote fields and the
         anonymity of the web into the bright light of day on the streets of a
         historically significant American city.

         ...

         This is a moment for this nation to declare what the president can’t with
         any clarity, consistency, or conviction: There is no place for these hate
         groups in America. Hatred of blacks, Jews, immigrants—all who are
         seen as “the other”—won’t be accepted or tolerated or given safe harbor
         anywhere in this nation.

         That’s the America I know. That’s who I believe we are. And in the hours
         and days after Charlottesville, America’s moral conscience began to stir.
         The nation’s military leadership immediately took a firm stand. Some of
         America’s most prominent CEOs spoke out. Political, community, and
         faith leaders raised their voices. Charitable organizations have begun to
         take a stand. And we should never forget the courage of that small group
         of University of Virginia students who stared down the mob and its
         torches on that Friday night.

         ...

         You, me, and the citizens of this country carry a special burden in 2017.
         We have to do what our president has not. We have to uphold America’s
         values. We have to do what he will not. We have to defend our
         Constitution. We have to remember our kids are watching. We have to
         show the world America is still a beacon of light.


6
 Joe Biden, We Are Living Through a Battle for the Soul of This Nation, August 27, 2017 available at
https://www.theatlantic.com/politics/archive/2017/08/joe-biden-after-charlottesville/538128/ (last visited Sept. 1,
2019).

                                                          4
            Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 5 of 8




        Joined together, we are more than 300 million strong. Joined together,
        we will win this battle for our soul. Because if there’s one thing I know
        about the American people, it’s this: When it has mattered most, they
        have never let this nation down.

In that article, as in his speech, Biden invoked war-like language (“battle,” defend,”

“stare[d] down the mob”) and characterized Charlottesville’s marchers as enemies of

our country in treasonous terms (“defend our Constitution,” “battle for our soul”).

        On April 25, 2019, Biden announced his campaign for president with a video

entitled “Joe Biden for President: America is an Idea.” 7 His first words were

“Charlottesville, Virginia.” Biden made the Charlottesville rally the focus of his

campaign announcement and reiterated the strong language heard in later speeches.

In his campaign video, Biden stated:

        Charlottesville is also home to a defining moment for this nation in the
        last few years. It was there on August of 2017 we saw Klansmen and
        white supremacists and neo-Nazis come out in the open, their crazed
        faces illuminated by torches, veins bulging, and bearing the fangs of
        racism. Chanting the same anti-Semitic bile heard across Europe in the
        ‘30s. And they were met by a courageous group of Americans, and a
        violent clash ensued and a brave young woman lost her life.
        ...
        With those words [that there were “some very fine people on both sides”]
        the president of the United States assigned a moral equivalence between
        those spreading hate and those with the courage to stand against it. And
        in that moment, I knew the threat to this nation was unlike any I had
        ever seen in my lifetime. I wrote at the time that we’re in the battle for
        the soul of this nation. Well, that’s even more true today. We are in the
        battle for the soul of this nation. 8




7
  https://www.youtube.com/watch?v=VbOU2fTg6cI (Biden campaign video, Apr. 25, 2019, Joe Biden for President:
American is an Idea) (“Announcement video”).
8
  https://www.nytimes.com/2019/04/25/us/politics/biden-campaign-video-announcement.html (transcribing Biden’s
announcement video).

                                                     5
            Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 6 of 8




Cantwell is visible in Biden’s campaign announcement video, wearing a “Radical

Agenda” tee-shirt, during the rally. 9

        References to Charlottesville, Virginia have resurfaced repeatedly during

Biden’s presidential campaign. Biden routinely incorporates video from the rally to

serve as a visual counterpoint to his political views. 10 “Charlottesville” serves as

shorthand for evil and anti-Americanism that Biden links to his opponent, President

Donald Trump. In the current climate, the word “Charlottesville” needs no further

description or context; its mere mention is shorthand for the Democratic nominee’s

position on what is anti-American, un-American, and immoral. Although this may be

shrewd politicking in a national election, these statements jeopardize the Defendant’s

right to a fair trial and create a nearly insurmountable prejudice to the Defendant.

Any probative value the Government may assert arises from presenting evidence

from the Unite the Right rally and Cantwell’s participation therein, or in referencing

“Charlottesville,” would be substantially outweighed by unfair prejudice in light of

its use and meaning in the current political campaign. FED. R. EVID. 403.

        By filing this motion, the Defense is not seeking to wholesale in limine out

either the Defendant or the alleged victim’s past statements or involvement in white

nationalism. Jurors will hear evidence related to the Defendant and alleged victim

that are objectionable to many Americans. However, “Charlottesville” is a loaded

political prop on the national stage with its own meaning and symbolism. It has been


9
  See Announcement Video at 1:08 (Cantwell moving in slow motion in rally video footage).
10
   https://www.youtube.com/watch?v=CV1la96XHqE (Biden campaign video, June 18, 2020, “Unite Us,” including
footage from the rally); https://www.youtube.com/watch?v=VyJk3H2MtzI (Biden campaign video, “Better
America” August 6, 2020, including footage of the rally); Announcement video (including footage of the rally).

                                                      6
          Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 7 of 8




embraced by one of the two major parties’ nominee as the exemplar of evil. The

admission of any reference to Charlottesville or the rally that took place there is

highly prejudicial in the current political climate. Admitting such evidence would

violate Federal Rule of Evidence 403 and deny the Defendant his constitutional right

to fair trial by an impartial jury.

      For the above noted reasons, the Defendant requests that the Court exclude

from evidence any testimony or documentary evidence about Cantwell’s involvement

in the Charlottesville, Virginia. Additionally, the Defense requests that the

Government be ordered to advise its witnesses not to refer to “Charlottesville,”

“Virginia,” or the “Unite the Right” during their testimony.



                                       Respectfully submitted,
                                       Christopher Cantwell
                                       By His Attorney,


Date: September 3, 2020                /s/ Eric Wolpin
                                       Eric Wolpin
                                       N.H. Bar No. 18372
                                       /s/ Jeffrey S. Levin
                                       Jeffrey S. Levin
                                       N.H. Bar No. 12901
                                       Assistant Federal Defender
                                       Federal Defender Office
                                       22 Bridge Street
                                       Concord, NH 03301
                                       Tel. (603) 226-7360
                                       E-mail: eric_wolpin@fd.org


                             CERTIFICATE OF SERVICE




                                          7
         Case 1:20-cr-00006-PB Document 69 Filed 09/03/20 Page 8 of 8




      I hereby certify that the above document was served on September 3, 2020 in
the manner specified herein: provided to the Government via ECF.

                                     /s/ Eric Wolpin
                                     Eric Wolpin
                                     N.H. Bar No. 18372
                                     Assistant Federal Defender
                                     Federal Defender Office
                                     22 Bridge Street
                                     Concord, NH 03301
                                     Tel. (603) 226-7360
                                     E-mail: eric_wolpin@fd.org




                                        8
